ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
United Launch Services, LLC and United        )      ASBCA No. 59634
 Launch Alliance, LLC                         )
                                              )
Under Contract Nos. F A8816-06-C-OOO 1        )
                    FA8816-06-C-0002          )

APPEARANCE FOR THE APPELLANT:                        Kevin G. MacCary, Esq.
                                                      Vice President & General Counsel

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Robert L. Duecaster, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 23 September 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59634, Appeal of United Launch
Services, LLC and United Launch Alliance, LLC, rendered in conformance with the
Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals